Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 1 of 10 Page ID #:1353




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   Civil Division
 3   BRIGHAM J. BOWEN
     Assistant Branch Director
 4
     Federal Programs Branch, Civil Division
 5   LISA A. OLSON (DC Bar No. 384266)
     MARTIN M. TOMLINSON (SC Bar No. 76014)
 6
     MICHAEL DREZNER (VA Bar No. 83836)
 7   SOPHIE KAISER (NY Bar No. 5239751)
 8
     Civil Division, Federal Programs Branch
     United States Department of Justice
 9   1100 L Street, N.W., Washington, D.C. 20530
10   Telephone: (202) 514-5633
     Email: lisa.olson@usdoj.gov
11   Counsel for Defendants
12
13                       UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                                                    CASE NO. 2:19-CV-6338-SVW-JEM
     NORA PHILLIPS; ERIKA PINHEIRO;
16   and NATHANIEL DENNISON,
17                       Plaintiffs,

18
           v.                                         DEFENDANTS’ PARTIAL
                                                      OPPOSITION TO PLAINTIFFS’
19                                                    EX PARTE APPLICATION FOR
     UNITED STATES CUSTOMS AND                        ADDITIONAL DEPOSITIONS
20   BORDER PROTECTION; MARK
     MORGAN, in his official capacity as              AND TRIAL CONTINUANCE
21   Acting Commissioner of U.S. Customs
22
     and Border Protection; UNITED                    Discovery cut-off: Sept. 29, 2020
     STATES IMMIGRATION AND
     CUSTOMS ENFORCEMENT;                             Pre-Trial conf.: Nov. 30, 2020
23
     MATTHEW ALBENCE, in his official                 Trial: Dec. 8, 2020
24   capacity as Deputy Director and Senior
     Official Performing the Duties of the
25   Director for U.S. Immigration and
     Customs Enforcement; FEDERAL
26   BUREAU OF INVESTIGATION; and
     CHRISTOPHER WRAY, in his official
27   capacity as director of the Federal Bureau
     of Investigation,
28



                                                  1
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 2 of 10 Page ID #:1354




 1                        Defendants.

 2
 3         In accordance with the minute order issued by the Court on November 10,
 4   2020, Defendants file this partial opposition to Plaintiffs’ ex parte motion for a
 5   continuance of the pretrial conference and trial dates set by the Court. Defendants
 6   agree that some reasonable continuance is appropriate and necessary but dispute
 7   Plaintiffs’ proposed timetable and their attempt to use the additional time to seek
 8   discovery they should have taken months ago.
 9         This case presents straightforward questions: whether Defendants investigated
10   Plaintiffs in retaliation for exercising their First Amendment rights and whether
11   Defendants unlawfully detained and questioned Plaintiff Nathaniel Dennison on one
12   occasion in January 2019 when he crossed the border at the San Ysidro port of entry
13
     in San Diego. Given the lack of complexity in this case, and in view of the abundant
14
     discovery Plaintiffs have already obtained, Plaintiffs’ request to take almost double the
15
     number of depositions allowed by the Federal Rules of Civil Procedure, see Fed. R.
16
     Civ. P. 30(a)(2)(A)(i), would be both disproportionate to the needs of the case and
17
     redundant, see Fed. R. Civ. P. 26(b)(1), 26(b)(2)(C)(i). In addition, Defendants have
18
     designated two of the proposed deponents, Jerod Ross and Lea DiSenso, as Fed. R.
19
     Civ. P. 30(b)(6) deponents for the FBI and ICE, respectively, so Plaintiffs will have
20
     the opportunity to take their depositions in the near future without judicial
21
     intervention.
22
           Furthermore, extending the discovery schedule to accommodate Plaintiffs’
23
24   additional depositions is manifestly unwarranted: setting aside the lack of actual need

25   for these additional depositions, Plaintiffs had notice of most of the proposed
26   deponents since May 2020, long before the September 29 discovery cut-off date
27   agreed to by the Parties, yet Plaintiffs failed to seek leave to depose them until now.
28



                                                 2
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 3 of 10 Page ID #:1355




 1   Plaintiffs’ lack of diligence defeats any attempt to show good cause for extending
 2   discovery to allow for these depositions.1 See Fed. R. Civ. P. 16(b)(4).
 3         For these reasons, while Plaintiffs should be allowed to complete their three
 4
     Rule 30(b)(6) depositions, their ex parte request to extend the discovery schedule to
 5
     take additional depositions should be denied. In addition, Plaintiffs’ request for a trial
 6
     continuance should be granted to a date that serves the interests of judicial efficiency
 7
     and economy. See Fed. R. Civ. P. 1. The trial date should be extended sufficiently to
 8
     allow for the filing of motions for summary judgment and a ruling on those motions
 9
     by the Court before trial preparations commence, given that the granting of summary
10
     judgment may obviate the need for a trial.
11
           1. Plaintiffs’ Proposed Depositions Are Disproportionate to the Needs of
12
               This Case and Would Be Unreasonably Cumulative and Duplicative
13
14         Plaintiffs will soon complete all the discovery that is warranted in this
15
     uncomplicated case. The plain facts of the case concern the circumstances
16
     surrounding, and reasons for, alleged delays the three Plaintiffs experienced in
17
     attempting to cross the border between the United States and Mexico in early 2019.
18
     The legal issues are similarly clear-cut, requiring a determination of whether the
19
     routine border inspections conducted by Defendants violated Plaintiffs’ First
20
     Amendment rights to freedom of speech and association, and Plaintiff Dennison’s
21
     Fourth Amendment right to be free of unreasonable searches and seizures. In
22
23
           1
              Indeed, Plaintiffs’ request to extend discovery is directly at odds with their
24
     refusal in July to agree to a continuance for Defendants to produce thousands of
25   pages of documents. See ECF Nos. 37, 38, 39. As a result, Defendants marshalled
     scarce resources during the COVID-19 pandemic to complete document production
26
     on an expedited basis by August 10, 2020. Plaintiffs’ previous demand for expedited
27   discovery undercuts their current request for a continuance to allow them to exceed
28
     the ten deposition limit, see Fed. R. Civ. P. 30, and depose individuals they have known
     about for months.


                                                  3
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 4 of 10 Page ID #:1356




 1   addition to their initial disclosures, Defendants produced 6523 pages of documents to
 2   Plaintiffs and have agreed to schedule ten depositions, including three Fed. R. Civ. P.
 3   30(b)(6) depositions.2 Given the voluminous discovery Plaintiffs have already
 4
     received in this uncomplicated matter, their request to take nine more depositions –
 5
     including two “placeholder” depositions of as yet unknown individuals – is unjustified
 6
     because the burden and expense of such discovery would far outweigh any likely
 7
     benefit. See Fed. R. Civ. P. 26(b)(1); Crystal Lakes v. Bath and Body Works, LLC, No.
 8
     2:16-cv-2989, 2018 WL 10467489, at *1-3 (E.D. Cal. Aug. 15, 2018) (denying
 9
     plaintiff’s request to take two depositions beyond the ten deposition limit because the
10
     case was not complex, the depositions of other defendant employees had already been
11
     taken on those subjects, and further depositions “simply because the deposing party is
12
     speculating about a smoking gun” were inappropriate). Nine additional depositions
13
14
     are therefore disproportionate to the needs of the case. See Fed. R. Civ. P. 26(b)(1).

15         Furthermore, Plaintiffs have already taken enough depositions to elicit any

16   relevant information about this case, and the additional depositions would be
17   unreasonably cumulative and duplicative. See Fed. R. Civ. P. 26(b)(2)(C)(i). Plaintiffs
18   have proposed five new CBP deponents -- but they have already exhaustively deposed
19   five CBP officials, as well as a current and former ICE official, 3 all of whom were
20   knowledgeable about the facts of this case. Especially given the relatively limited
21
     2
      The delay in scheduling these three 30(b)(6) depositions is largely the result of the
22   Plaintiffs having provided unduly vague and overbroad 30(b)(6) notices, requiring the
23   Parties to meet and confer to narrow the scope of the topics listed.
24   3
       Plaintiffs have deposed the following CBP officials: the U.S. Border Patrol Watch
25   Commander (Stephen Crudale), an Operations Officer (Juan Rodriguez), a U.S.
     Border Patrol Agent (Francisco Santos), a Supervisory Intelligence Research Specialist
26
     (Awais Ali Shah), and the Chief Patrol Agent of the Tucson Border Patrol Sector (Roy
27   Villareal). They have also deposed ICE’s Assistant Director of Homeland Security
28
     Investigations David Shaw and former ICE Special Agent Wesley Petonak.



                                                 4
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 5 of 10 Page ID #:1357




 1   declaratory and injunctive relief sought in this case, see First Amended Complaint
 2   Prayer for Relief [ECF 16], Plaintiffs have had ample opportunity to obtain
 3   information through the multiple depositions already taken and the documents
 4
     produced. Any further depositions would be both redundant and excessive. See Fed.
 5
     R. Civ. P. 26(b)(2)(C)(i). And despite this sizeable discovery, there is no evidence that
 6
     Defendants violated Plaintiffs’ First and Fourth Amendment rights. To the extent the
 7
     purpose of nine additional depositions is to further Plaintiffs’ unsupported allegations
 8
     to the contrary, this is merely a fishing expedition.4 See Crystal Lakes, 2018 WL
 9
     10467489, at *2-3.
10
           2. There is No Good Cause for Extending the Discovery Schedule
11
           Aside from the fact that additional depositions would be redundant and not
12
     proportional to the needs of this case, the necessary “good cause” for extending the
13
14
     discovery schedule is lacking here. See Fed. R. Civ. P. 16(b)(4). The “good cause”

15   standard focuses on “the diligence of the [moving] party.” A Love of Food I, LLC v.

16   Maoz Vegetarian USA, Inc., 292 F.R.D. 142, 144 (D.D.C. 2013) (Brown Jackson, J.). “If
17   the party was not diligent, the inquiry should end.” Id. at 145.
18
19
20
21
     4
       Plaintiffs appear to be searching for evidence of an alleged “secret [government]
     watchlist” that includes Plaintiffs. See Plaintiffs’ Memorandum in Support of Ex Parte
22   Application for Additional Depositions and Trial Continuance (“Pl. Memo.”) at 1, 6,
23   8, 11. In all of their months of extensive document and deposition discovery,
     Plaintiffs have failed to uncover any evidence of such a watchlist – because no such
24
     “watchlist” exists. Rather, a single Border Patrol agent tasked with researching
25   individuals potentially associated with an expected mass incursion of migrants at the
     Mexican border in late 2018 and early 2019 compiled a PowerPoint to present at a
26
     staff meeting. See Oct. 16, 2020 Deposition of Juan Rodriguez at 129:19-24; 132:14-
27   141:8; 274:2-275:10; 298:3-299:4; 331:10-23. The Power Point has since been
28
     mischaracterized as a “watchlist.” Further discovery to investigate Plaintiffs’
     misguided “watchlist” theory is unwarranted.


                                                 5
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 6 of 10 Page ID #:1358




 1          Here, Plaintiffs have been on notice since May 2020 about the testimony the
 2   proposed deponents could offer, yet they failed until now to seek an additional nine
 3   depositions:
 4
         • Plaintiffs were notified on May 14, 2020, that proposed deponent Assistant
 5
            Chief Patrol Agent Del-Villar had “knowledge regarding the creation of the Power
 6
            Point presentation and its use.” See Pl. Memo. Ex. A, ECF No. 46-2 at 3-4
 7
            (emphasis added). It makes no sense for Plaintiffs to claim that this notification
 8
            did not “disclos[e] that [Mr. Del-Villar] directed others to create [the Power
 9
            Point],” see Pl. Memo. at 6 (emphasis added), when knowledge regarding its
10
            creation would logically encompass how it originated.
11
         • Plaintiffs were notified on May 20, 2020, that proposed deponents CBP Officer
12
            Tamayo and Supervisory CBP Officer Cline “[p]articipated in the January 2019
13
14
            interview of Plaintiff Dennison,” see Pl. Memo. Ex. B, ECF No. 46-2 at 11, yet

15          Plaintiffs delayed until now to contend that these witnesses could offer “critical

16          information” as the officers “who detained and interrogated” Plaintiff
17          Dennison. 5
18       • Plaintiffs also learned on May 20, 2020 that proposed deponent Acting
19          Assistant Chief Patrol Agent Ayayla “has knowledge regarding the creation of
20          the Power Point presentation and its use,” see Pl. Memo. Ex. B, ECF No. 46-2 at
21          11, but only now have Plaintiffs sought to depose Agent Ayala on grounds that
22
23
     5
       Plaintiffs state that Defendants “destroyed internal video footage of Mr. Dennison’s
24
     detention.” Pl. Memo. at 6. To be clear, this does not present a spoliation issue. Any
25   video footage of the January 2019 border crossing was erased pursuant to routine CBP
     practices long before this litigation could have been anticipated. Furthermore,
26
     Plaintiffs knew by August 10, 2020, that no video existed, because defendants
27   completed their document production on that date. Hence, the lack of a surveillance
28
     video provides no excuse for Plaintiffs’ two-and-a half month delay in seeking to
     depose Officers Cline and Tamayo.


                                                   6
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 7 of 10 Page ID #:1359




 1         he “possesses important information” about the Power Point, see Pl. Memo. at
 2         10.
 3     • Plaintiffs seek to depose Jazmin Castillo on the hunch that she “potentially”
 4
           conducted “intelligence gathering operations” concerning Plaintiffs and
 5
           “appears” to have created a record concerning Plaintiff Dennison. See Pl.
 6
           Memo. at 8-9. But Defendants have not identified Ms. Castillo in their initial
 7
           disclosures or otherwise as possessing relevant information about this case, and
 8
           Plaintiffs are clearly grasping at straws.
 9
           If these proposed witnesses are as “critical” as alleged, Plaintiffs should have
10
     designated them as deponents months ago. Plaintiffs had ample opportunity to assess
11
     their alleged importance and to determine whether to list them among their ten
12
     deponents pursuant to Fed. R. Civ. P. 30, or to seek leave to exceed the ten deposition
13
14
     limit. Indeed, Plaintiffs did not notify Defendants of their intention to exceed the ten-

15   deposition limit until October 27, 2019.

16         In other words, Plaintiffs delayed raising the issue until (1) long after the agreed
17   upon September 29, 2020 discovery cut-off date, see Ex. E to Pls. Mot., ECF No. 46-2
18   at 25; (2) months after Plaintiffs were aware of the identities and roles of the proposed
19   deponents; and (3) more than two months after Plaintiffs received Defendants’
20   document production. See Presidio Components, Inc. v. American Tech. Ceramics Corp., 2009
21   WL 861733, at *4 (S.D. Cal. 2009) (“[A]s the party requesting more depositions,”
22   plaintiffs “should have raised the issue with [defendants] or the Court as soon as
23   [plaintiffs] became aware of the strong likelihood that this case would require more
24   than ten depositions.); see also Fed. R. Civ. P. 30(a)(2)(A) (Adv. Committee Notes to
25   1993 Amendment) (“Consideration should ordinarily be given at the planning meeting
26   of the parties under Rule 26(f) and at the time of a scheduling conference under Rule
27
     16(b) as to enlargements or reductions in the number of depositions, eliminating the
28
     need for special motions.”). There is no excuse now for Plaintiffs’ eleventh-hour


                                                   7
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 8 of 10 Page ID #:1360




 1   request, and given Plaintiffs’ lack of diligence, there is no good cause to extend the
 2   discovery schedule. Plaintiffs’ request for additional depositions6 should therefore be
 3   denied.
 4
           3. The Trial Date Should be Continued
 5
            Defendants agree with Plaintiffs that some continuance is appropriate and
 6
     necessary. Several outstanding discovery matters remain to be resolved. In addition
 7
     to Plaintiffs’ three impending Rule 30(b)(6) depositions, Plaintiffs’ recently filed ex
 8
     parte motion regarding OIG communications,7 see ECF Nos. 53, 54, and 55, must be
 9
     briefed and decided. The Parties agree that it would not be feasible to resolve these
10
     discovery issues, brief summary judgment, prepare for and attend the final pre-trial
11
     conference, see Local Rule 16.2, file contentions of facts and law, see Local Rule 16.4,
12
     and prepare for trial by December 8.
13
14
            However, Plaintiffs’ proposed schedule is not reasonable and would result in

15   costly inefficiencies. As an initial matter, contrary to Plaintiffs’ assertions, they are

16   actually seeking, not a sixty-day, but rather, a ninety day continuance – until January 1,
17   2021 – of the existing September 29, 2020 discovery deadline. See Ex. F to Pls. Mot.,
18   Ex. 46-2 at 31. In addition, plaintiffs’ proposal that motions for summary judgment
19   briefing be filed before discovery ends on January 1, see id., would prevent the Parties
20   from using discovery information to support their summary judgment briefs.
21
22   6
       Under no circumstances should Plaintiffs be permitted to undertake new written
23   discovery or raise belated objections to Defendants’ document production which was
     completed in August.
24
25   7
      Plaintiffs’ ex parte motion challenges Defendants’ assertions of privilege over
     communications with the Department of Homeland Security’s Office of Inspector
26
     General (“OIG”) pursuant to an active OIG investigation. ECF Nos. 53, 54, and 55.
27   Plaintiffs should not now be permitted to raise objections regarding documents they
28
     have had in their possession since August. Their motion is inappropriate and should
     be denied.


                                                   8
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 9 of 10 Page ID #:1361




 1          In addition, under Plaintiffs’ proposed schedule, the mandatory meeting of
 2   counsel prior to the final pretrial conference would be required to occur by December
 3   21 (which is forty days before Plaintiffs’ proposed February 1, 2021 final pretrial
 4
     conference date, as required by Local Rule 16-2). Because that meeting would take
 5
     place before the January 1 discovery cut-off and while discovery was therefore
 6
     ongoing, the Parties would be unable definitively to disclose “all exhibits to be used at
 7
     trial,” L.R. 16-2.3, disclose all information as to trial witnesses, L.R. 16-2.4, and
 8
     identify deposition transcript excerpts for use at trial, L.R. 16-2.7, as required by the
 9
     Local Rules.
10
            Finally, Plaintiffs’ schedule would require the Parties to prepare for trial, and to
11
     engage the Court in pretrial proceedings, while drafting their summary judgment
12
     motions. This scenario could result in a waste of judicial resources because a trial may
13
14
     ultimately be unnecessary. See Fed. R. Civ. P. 1. The schedule should instead allow

15   time for the parties first to complete the three Rule 30(b)(6) depositions, then to file

16   summary judgment motions, and finally, for the Court to rule on those motions in
17   advance of any trial preparations so as to conserve judicial resources. Indeed, the
18   issues to be tried might not even become known until the Court rules on summary
19   judgment, given that a partial granting of summary judgment could reduce or alter the
20   issues for trial. Therefore, in the interests of judicial efficiency and economy,
21   defendants propose the following schedule:
22          Pre-trial Conference: March 1, 2020
23          Trial: March 15, 2020
24          These dates will allow the Parties expeditiously to resolve the issues now before
25   the Court, conduct the 30(b)(6) depositions to which the parties have agreed, and file
26   summary judgment motions in the next few weeks. Upon resolution of those
27
     motions, any issues to be tried will become clear.
28
                                          CONCLUSION


                                                   9
Case 2:19-cv-06338-SVW-JEM Document 63 Filed 11/13/20 Page 10 of 10 Page ID #:1362




 1         For the foregoing reasons, plaintiffs’ ex parte application for additional
 2   depositions should be denied, as should any further discovery; and the request for a
 3   trial continuance should be granted as respectfully suggested above.
 4
 5
     Dated: November 13, 2020                Respectfully submitted,
 6
                                             JEFFREY BOSSERT CLARK
 7                                           Acting Assistant Attorney General
 8                                           Civil Division
 9                                           BRIGHAM J. BOWEN
10                                           Assistant Branch Director
                                             Federal Programs Branch, Civil Division
11
12                                            /s/ Lisa A. Olson
                                             LISA A. OLSON
13
                                             MARTIN M. TOMLINSON
14                                           MICHAEL DREZNER
                                             SOPHIE KAISER
15
                                             Civil Division, Federal Programs Branch
16                                           United States Department of Justice
17
                                             1100 L Street, N.W., Washington, D.C. 20530
                                             Telephone: (202) 514-5633
18                                           Email: lisa.olson@usdoj.gov
19
                                             Counsel for Defendants
20
21
22
23
24
25
26
27
28



                                                10
